.,T-rORNE:Y      GENERAI.


                                            July20, 1971


              Hon. J. W. Edgar                Opinion No. M-908
              Commissioner of Education
              Texas Education Agency          Re:   Construction of House Bill
              201 East Eleventh Street              803, House Bill 1062 and
              Austin, Texas 78701                   Senate Bill 1008, Acts 62nd
                                                    Leg., R.S. 1971, relating
                                                    to salaries of assistant
              Dear Dr. Edgar:                       count,ysuperintendents.
                            Your request for an opinion asks the following question:
                         "Does House Bill 1062, Acts 62nd Legislature,
                    R.S. 1971, amending Section 17.52(a) of the Texas
                    Education Code, appl uniformly to all counties
                    in the matter of sueh not-to-exceed (1) annual
                    salary of first assistant county superintendents
                    and (2) aggregate annual salaries of all as-
                    sistant to such county superintendents?"
                        House Bill 803, Acts 62nd Leg., R.S. 1971, fixes the
              salaries of assistant county school superintendents in counties
              having a population according to the last preceding federal
              census of more than 260,000 but less than 325,000 inhabitants.
              House Bill 802 passed the Legislature on May 6, 1971.
                        Senate Bill 1008, Acts 62nd Leg., R.S. 1971, also fixes
              the compensation of assistant county school superintendents.
              Senate Bill 1008 passed the Legislature May 20, 1971.
                        House Bill 1062, Acts 62nd Leg., R.S. 1971, fixes the
              salaries of all assistant county school superintendents in the
              State. House Bill 1062 passed the Legislature May 26, 1971.
                        Therefore House Bill 1062 is the latest expression of
              the Legislature relating to the compensation of assistant county
              superintendents and will control over the provisions of House
              Bill 803 and Senate Bill 1008. Attorney General's Opinion
              M-497 (1969); Attorney General's Opinion V-990 (1950) aff'd by
              Ex parte De Jesus de la 0, 227 S.W.Zd 212 (Tex.Crim. 1950);
              Townsend v. Terrell, 118 Tex. 463, 16 S.W.Zd 1063 (1929); Wright    V.


                                               -4421-
Dr. J. W. Edgar, page 2             (M-908)


Broeter, 145 Tex. 142, 196 S.W.2d 82 (1946); Stevens v. State,
159.     503 (Tex.Crim. 1913); Parshall v. State,,138 S.W. 759
(Tex.Crim. 1911).
          You are accordingly advised that the provisions of
House Bill 1062 amending Section 17.52(a) of the Texas Education
Code apply uniformly to all counties and prescribe the maximum
compensation that may be paid assistant county superintendents.
                          SUMMARY
          House Bill 1062 amending Section 17.52(a)
     of the Texas Education Code applies uniformly.
     to all counties and prescribes the maximum compen-
     sation that may be paid assistant county school
     superintendents, and controls over the provisions
     of House Bill 803 and Senate Bill 1008, Acts
     62nd Leg., R.S. 1971.         (7
                                     Very truly yoprs,




Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
James McCoy
Linward Shivers
Brandon Bickett
A. J. Gallerano
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant

                               -4422-